Citation Nr: 1549857	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 40 percent disabling. 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel








INTRODUCTION

The Veteran had active duty service from May 1943 to October 1945 in the Philippine Guerrilla force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines.

In January 2015, the Veteran had a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is of record.

In April 2015, the Board remanded the appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in April 2015 in an attempt to locate a 2014 VA audiology examination referenced by the record.  The RO sent a letter requesting information about the 2014 VA audiology examination to the Veteran and did not receive a response.  It did not contact the Manila VAMC outpatient clinic for their records.  The Veteran submitted a May 2015 audiometric examination report from the Dugupan Hearing Center.  There is no indication that the examination was conducted by a licensed audiologist or that speech reception threshold values are in accordance with Maryland CNC standards.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all VA audiology examination reports for the Veteran from the Manila VAMC outpatient clinic.  Document all record requests and responses.  In the event that it is determined that further search efforts would be futile, create a formal finding of unavailability documenting all search actions and their results with notice to the Veteran. 
 
2.  After obtaining any necessary authorization from the Veteran, contact the Dugupan Hearing Center and ask that they identify the May 2015 examiner and indicate their credentials (education and licenses).  If the examination was conducted by a properly licensed professional, the results of the May 2015 examination should be certified, puretone thresholds for each ear reported at 1,000, 2000, 3000, and 4,000 Hertz, and the speech reception threshold for each ear pursuant to a controlled speech discrimination test (Maryland CNC) should be reported.

3.  After conducting the above development and additional action deemed necessary (an additional examination if the certified results of the May 2015 private audiogram are significantly different than the VA audiogram(s) of record), readjudicate the claim. If the claim on appeal remains denied, issue a supplemental statement of the case to the Veteran (and if he appoints one, representative) before returning the case to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




